UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7633


ERIC CADE,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00045-JPB-JSK)


Submitted:   February 26, 2014            Decided:   March 13, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Cade, Appellant Pro Se. Helen Campbell Altmeyer, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Cade, a federal prisoner, appeals the district

court’s    order     accepting       the    recommendation        of    the   magistrate

judge     and    denying      relief       on       his   28   U.S.C.    § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we   affirm    for   the        reasons    stated   by    the     district

court.     Cade v. O’Brien, No. 2:13-cv-00045-JPB-JSK (N.D. W. Va.

Sept. 26, 2013).         We deny Cade’s motions for injunctive relief

pending appeal and for summary judgment.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                                2